
	
		III
		111th CONGRESS
		1st Session
		S. RES. 130
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2009
			Mr. Reid submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's
		  membership on certain committees for the One Hundred Eleventh Congress, or
		  until their successors are chosen.
	
	
		That the following shall constitute
			 the majority party's membership on the following committees for the One Hundred
			 Eleventh Congress, or until their successors are chosen:
			Committee on
			 appropriations:Mr. Inouye (Chairman), Mr. Byrd, Mr. Leahy, Mr.
			 Harkin, Ms. Mikulski, Mr. Kohl, Mrs. Murray, Mr. Dorgan, Mrs. Feinstein, Mr.
			 Durbin, Mr. Johnson, Ms. Landrieu, Mr. Reed, Mr. Lautenberg, Mr. Nelson of
			 Nebraska, Mr. Pryor, Mr. Tester, and Mr. Specter.
			Committee on the environment and
			 public works:Mrs. Boxer (Chairman), Mr. Baucus, Mr. Carper, Mr.
			 Lautenberg, Mr. Cardin, Mr. Sanders, Ms. Klobuchar, Mr. Whitehouse, Mr. Udall
			 of New Mexico, Mr. Merkley, Mrs. Gillibrand, and Mr. Specter.
			Committee on the
			 judiciary:Mr. Leahy (Chairman), Mr. Kohl, Mrs. Feinstein, Mr.
			 Feingold, Mr. Schumer, Mr. Durbin, Mr. Cardin, Mr. Whitehouse, Mr. Wyden, Ms.
			 Klobuchar, Mr. Kaufman, and Mr. Specter.
			Committee on veterans'
			 affairs:Mr. Akaka (Chairman), Mr. Rockefeller, Mrs. Murray, Mr.
			 Sanders, Mr. Brown, Mr. Webb, Mr. Tester, Mr. Begich, Mr. Burris, and Mr.
			 Specter.
			Special committee on
			 aging:Mr. Kohl (Chairman), Mr. Wyden, Mrs. Lincoln, Mr. Bayh,
			 Mr. Nelson of Florida, Mr. Casey, Mrs. McCaskill, Mr. Whitehouse, Mr. Udall of
			 Colorado, Mr. Bennet, Mrs. Gillibrand, Mr. Specter, and Majority Leader
			 designee.
			
